Citation Nr: 1750053	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  09-04 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected abdominal shell fragment wound residuals with laceration of the liver (abdominal shell fragment wound).

2.  Entitlement to an initial rating in excess of 10 percent for service-connected left hip osteoarthritis (left hip disability).

3.  Entitlement to specially adaptive housing and special home adaptation.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In January 2015, the Veteran testified before the undersigned Acting Veterans Law Judge at a Board hearing; a transcript of the hearing is of record.

In a June 2015 decision, the Board denied entitlement to a rating in excess of 10 percent for service-connected abdominal shell fragment wound; granted an initial rating of 10 percent, but no higher, for service-connected left hip disability; and granted separate 10 percent ratings for five scars associated with his service-connected abdominal shell fragment wound.  The Board also remanded the issues of entitlement to service connection for right below-the-knee amputation; entitlement to automobile and adaptive equipment only, and entitlement to specially adaptive housing and special home adaptation.

The Veteran appealed the June 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2016 Memorandum Decision, the Court vacated the Board's June 2015 decision with respect to entitlement to rating in excess of 10 percent for service-connected abdominal shell fragment wound, and entitlement to an initial rating of 10 percent, but no higher, for service-connected left hip disability, and remanded those issues for adjudication consistent with the Memorandum Decision.

With regard to issues of entitlement to service connection for right below-the-knee amputation and entitlement to automobile and adaptive equipment only, in a March 2016 rating decision, the agency of original jurisdiction (AOJ) granted those claims.  As the March 2016 rating decision represents a full grant of the benefits sought with respect to those issues, they are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

Since the March 2016 statement of the case, additional VA treatment records have been added to the record that have not been considered by the AOJ, and the Veteran has not waived AOJ consideration.  38 C.F.R. § 20.1304 (2017).  Nevertheless, because the appeal is being remanded for further development, the AOJ will have the opportunity to review such newly-received evidence in the readjudication of the claim.

Finally, at the time of the June 2015 Board decision, the Veteran was represented by Veterans of Foreign Wars of the United States.  However, following the Board's decision, in December 2016, he submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), appointing the California Department of Veterans Affairs as his representative.  The Board recognizes this change in representation.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Abdominal Shell Fragment Wound

The Court has held that, where the record does not adequately reflect the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

The most recent VA examination to address the nature and severity of the Veteran's service-connected abdominal shell fragment wound was in July 2013, more than four years ago.  Moreover, although the Veteran's VA treatment records are current through June 22, 2016, they do not address the nature and severity of his service-connected abdominal shell fragment wound.  

As such, the AOJ should schedule him for a new VA examination to address the current nature and severity of his service-connected abdominal shell fragment wound.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequate support the decision in an appeal for an increased rating).  

Left Hip Disability

In the December 2016 Memorandum Decision, the Court determined that the June 2015 decision relied on an inadequate VA examination when it denied an initial rating in excess of 10 percent for the Veteran's service-connected left hip disability.  Specifically, citing to its holding in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court determined that the July 2013 VA examination failed to adequately indicate whether range of motion testing was performed on both active and passive motion, and in weight-bearing and nonweight-bearing in accordance with 38 C.F.R. § 4.59 (2017).  Therefore, in light of Correia and the Court's December 2016 Memorandum Decision, remand for a new VA examination is warranted.

Specially Adaptive Housing and Special Home Adaptation

With regard to the Veteran's claim for specially adaptive housing and special home adaptation, because the VA examination findings associated with his left hip disability may affect this issue, the Board finds that it is inextricably intertwined with his claim for a higher initial rating for his left hip disability.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the Veteran's claim for the second issue).  As such, entitlement to specially adaptive housing and special home adaptation must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected abdominal shell fragment wound.  The record must be made available to the examiner for review, and the examiner should indicate that the record was reviewed in connection with the examination.   All indicated tests and studies should be accomplished and the findings then reported in detail.  As part of this examination, the examiner should address the following: 

The examination report should include a complete history of the nature of the sustained wound and extent of the injury.

The examiner should also comment as to whether the disability associated with muscle group XIX would be considered slight, moderate, moderately severe, or severe, to include commenting on the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, pain, impairment of coordination, and uncertainty of movement.  The examiner should also comment on the degree, if any, of loss of deep fascia or muscle substance, diminution of endurance, atrophy, or impairment of muscle tone.  Testing must also be performed on the sound side (his left side) for comparison purposes.

Any opinion must be accompanied by a supporting rationale.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected left hip disability.  The record must be made available to the examiner for review, and the examiner should indicate that the record was reviewed in connection with the examination.   All indicated tests and studies should be accomplished and the findings then reported in detail.  As part of this examination, the examiner should address the following: 

The examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, flexion, and abduction.  Range of motion testing should also include testing for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with the range of the opposite undamaged joint.

If there is evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or abduction at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which he experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

Any opinion must be accompanied by a supporting rationale.

3.  After any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRIANNE OGILVIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




